Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1 – 10 are pending.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/15/2021, 11/14/2021, 01/07/2022, 02/15/2022, 03/17/2022 and 05/02/2022 were filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (EP 3090646 A1) as cited by Applicant in view of Minoletti (U.S. Patent No. 6,230,716 B1).
Regarding Independent Claim 1, Fischer teaches a replaceable head (attachment part, 60; Fig. 3c) for removeable connection with a manual toothbrush handle (handle, 1), the head (60) comprising: a first end (head area, 63), a second end (base area, 61) opposite to the first end (63), a neck (neck area, 62) having a hollow portion (opening, 81) therein and extending between the first end (63) and the second end (61), and a bristle carrier (carrier plate, 65) disposed adjacent to the first end (63); wherein the second end (61) comprises a second-end opening (recess, 67) leading into the hollow portion (81) of the neck (62); wherein the second end (61) terminates with a second-end edge (sloping stop surface, 66) comprising a chamfered surface (Fig. 3b)  structured and configured to mate with a corresponding chamfered surface (sloping stop surface, 44) of the handle (1; Fig. 2a) when the head (60) is connected thereto (Fig. 1e); wherein an inner wall (Annotated Fig. 3c) is defined within the hollow portion (67); and wherein the inner wall (Annotated Fig. 3c) comprises a recess (Annotated Fig. 3c) for receiving a cam (45) associated with a connector (plug-like coupling structure, 40) of the handle (1).  

    PNG
    media_image1.png
    246
    374
    media_image1.png
    Greyscale

	Fischer does not explicitly teach the inner wall comprises a recess for receiving a spring-loaded ball associated with a connector of the handle.
Minoletti, however, teaches an analogous device (Fig. 1) comprising a replaceable head (12) with a hollow second end (formed by opening, 20) and an inner wall (squared inside surface, 26), wherein the inner wall (26) comprises a recess (hole, 28) for receiving a spring-loaded ball (52 with spring, 54) associated with a connector (32) of the handle (handle, 30).

    PNG
    media_image2.png
    728
    371
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the replaceable head of Fischer to further include the inner wall comprises a recess for receiving a spring-loaded ball associated with a connector of the handle, as taught by Minoletti, to provide a replaceable head that is quickly and easily removed without the application of significant force, thus preventing damage to the head and or handle.
	Regarding Claim 2, Fischer, as modified, teaches all of the elements of claim 1 as discussed above.
Fischer does not teach the head wherein the recess does not extend all the way through the inner wall.  
Minoletti, however, teaches the head (12) wherein the recess (28) does not extend all the way through the inner wall (26; Fig. 1).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the replaceable head of Fischer to further include the recess does not extend all the way through the inner wall, as taught by Minoletti, to provide a replaceable head that is quickly and easily removed without the application of significant force, thus preventing damage to the head and or handle.
Regarding Claim 3, Fischer, as modified, teaches all of the elements of claim 1 as discussed above.
Fischer further teaches the head (60) wherein the head (60) comprises a front side (Fig. 1c) and a rear side (Fig. 1d) opposite to the front side (Fig. 1c), wherein the bristle carrier (65) is disposed on the front side (Fig. 1c).
Fischer does not teach wherein the recess is situated proximate to the front side.  
Minoletti, however, teaches the head (12) wherein the recess (28) is situated proximate to the front side (or on top as shown in Fig. 1).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the replaceable head of Fischer to further include the recess is situated proximate to the front side, as taught by Minoletti, since it has been held that rearranging parts of an invention involves only routine skill in the art.
Regarding Claim 4, Fischer, as modified, teaches all of the elements of claim 1 as discussed above.
Fischer does not teach the head wherein the recess is not visible when the head is attached to the connector.  
Minoletti, however, teaches the head (12) wherein the recess (28) is not visible when the head (12) is attached to the connector (32; Fig. 1).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the replaceable head of Fischer to further include the recess is not visible when the head is attached to the connector, as taught by Minoletti, since it has been held that rearranging parts of an invention involves only routine skill in the art.
Regarding Claim 5, Fischer, as modified, teaches all of the elements of claim 1 as discussed above.
Fischer does not teach the head wherein the recess is visible only through the second-end opening.  
Minoletti, however, teaches the head (12) wherein the recess (28) is visible only through the second-end opening (20).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the replaceable head of Fischer to further include the recess is visible only through the second-end opening, as taught by Minoletti, since it has been held that rearranging parts of an invention involves only routine skill in the art.
Regarding Claim 6, Fischer, as modified, teaches all of the elements of claim 3 as discussed above.
Fischer does not teach the head wherein the chamfered surface of the second end is oriented such that a portion of the second-end edge located on the front side of the head extends further from the first end than a portion of the second-end edge located on the rear side of the head, but actually teaches  the head wherein the chamfered surface of the second end is oriented such that a portion of the second-end edge located on the rear side of the head extends further from the first end than a portion of the second-end edge located on the front side of the head as shown in Annotated Fig. 4 below.

    PNG
    media_image3.png
    255
    343
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the replaceable head of Fischer to further include the chamfered surface of the second end is oriented such that a portion of the second-end edge located on the front side of the head extends further from the first end than a portion of the second-end edge located on the rear side of the head, as claimed, since it has been held that rearranging parts of an invention involves only routine skill in the art.
Regarding Claim 7, Fischer, as modified, teaches the head (60) wherein the inner wall comprises at least one rib (pointed ribs, 80; Paragraph [0477]) for precisely adjusting the head (60) on the connector of the handle (40).  
Regarding Claim 8, Fischer, as modified, teaches the head (60) wherein the at least one rib (80) comprises two mutually opposite ribs (ribs, 80; Paragraph [0477]).  
Regarding Independent Claim 9, Fischer teaches a replaceable head (60) for removeable connection with a manual toothbrush handle (1), the replaceable head (60) comprising: a first end (63), a second end (61) opposite to the first end (63; Fig. 1d), a neck (62) extending between the first end (63) and the second end (61), and a bristle carrier (65) disposed adjacent to the first end (63); wherein the second end (61) comprises a second-end opening (67) leading into a hollow portion of the neck (62; Fig. 3e), the hollow portion (defined by opening, 67) being defined by an inner wall (Annotated Fig. 3c) of the neck (62); wherein the second end (61) comprises a chamfered surface (66) structured and configured to mate with a corresponding chamfered surface (44) of the manual-toothbrush handle (1); wherein the inner wall (Annotated Fig. 3c) comprises a recess (Annotated Fig. 3c) for receiving a cam associated with a connector (40) of a toothbrush handle (1); and wherein a distinct haptic feedback is provided to a user upon an engagement interaction between the recess cam as the cam snaps into the recess, to alert a user that the head is securely connected to the toothbrush handle (1) as the engagement interaction between the recess (Annotated Fig. 3c) and cam becomes invisible when the head (60) and the handle are connected together (1; the specification of the instant application fails to disclose what exactly the distinct haptic feedback entails, therefore, cam of Fischer can be shown to involve haptic feedback in that Fisher teaches a crown, 45b that is visibly larger than the initial portion of the opening 67, therefore upon insertion of the crown, the user feels the haptic response of the crown overcoming the deformation in the recess, 67 to feel the final abutment of the crown at the end of the recess as the crown becomes invisible as a separate feature, as the connector of the handle is joined to the head).  
Fischer dose not explicitly teach the inner wall comprises a recess for receiving a spring-loaded ball associated with a connector of the handle.
Minoletti, however, teaches an analogous device (Fig. 1) comprising a replaceable head (12) with a hollow second end (formed by opening, 20) and an inner wall (squared inside surface, 26), wherein the inner wall (26) comprises a recess (hole, 28) for receiving a spring-loaded ball (52 with spring, 54) associated with a connector (32) of the handle (handle, 30).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the replaceable head of Fischer to further include the inner wall comprises a recess for receiving a spring-loaded ball associated with a connector of the handle, as taught by Minoletti, to provide a replaceable head that is quickly and easily removed without the application of significant force, thus preventing damage to the head and or handle.
Regarding Independent Claim 10, Fischer teaches a replaceable head (60) for removeable connection to a manual toothbrush handle (1), the head (60) comprising: a first end (63), a second end (61) opposite to the first end (63), a neck (62) extending between the first end (63) and the second end (61), and a bristle carrier (65) disposed adjacent to the first end (63); wherein the second end (61) comprises an opening leading (67) into a hollow portion of the neck (62); wherein the second end (61) comprises a chamfered surface (66) structured and configured to mate with a corresponding chamfered surface (44) of the handle (1); and wherein the opening (67) and the hollow portion (defined by opening, 67) are structured and configured to receive a connector (40) associated with the handle (1) and comprising a cam (45), along with a distinct haptic feedback to alert a user that the head (60) is securely connected to the handle (1; the cam of Fischer teaches a crown, 45b that is visibly larger than the initial portion of the opening 67, therefore upon insertion of the crown, the user feels the haptic response of the crown overcoming the deformation in the recess, 67 to feel the final abutment of the crown at the end of the recess as the crown becomes invisible as a separate feature, as the connector of the handle is joined to the head).
Fischer does not teach a spring-loaded ball and further, to displace the CM4949C221 spring-loaded ball from a first position to a second position upon partial connection of the head with the handle, and then permit the spring-loaded ball to return to the first position upon a complete connection of the head with the handle.
Minoletti, however, teaches a spring-loaded ball (52 with spring, 54) and further,  to displace the CM4949C221 spring-loaded ball (52)l from a first position (as shown in Fig. 1) to a second position (upon initial insertion, the ball, 52 is compressed) upon partial connection of the head (12) with the handle (30), and then permit the spring-loaded ball (52) to return to the first position (when inserted into the recess, 28) upon a complete connection of the head (12) with the handle (30).

    PNG
    media_image2.png
    728
    371
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the replaceable head of Fischer to further include a spring-loaded ball and further, to displace the CM4949C221 spring-loaded ball from a first position to a second position upon partial connection of the head with the handle, and then permit the spring-loaded ball to return to the first position upon a complete connection of the head with the handle, as taught by Minoletti, to provide a replaceable head that is quickly and easily removed without the application of significant force, thus preventing damage to the head and or handle.
Conclusion
Art made of record, however, not relied upon for the current rejection is as follows:  U.S. Patent No. 5,992,423 A to Tevolini a replaceable head for removeable connection with a brush handle, the head comprising: a first end, a second end opposite to the first end, a neck having a hollow portion therein and extending between the first end and the second end, and a bristle carrier disposed adjacent to the first end; wherein the second end comprises a second-end opening leading into the hollow portion of the neck; wherein an inner wall is defined within the hollow portion; and wherein the inner wall comprises a recess for receiving a spring-loaded ball associated with a connector of the handle.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723